Title: 21st.
From: Adams, John Quincy
To: 


       My Aunt and Eliza, went and took a ride in the afternoon. They drank tea at Judge Sargeant’s, and I spent about an hour there. Went home with my Cousin, and stay’d the Evening at Mr. White’s. His Lady is very unwell, and has been so a considerable time. She was recovering, when the fatal accident of her Sister happened; and I fear it has tended to occasion a relapse. She is possess’d of great Sensibility, and the disaster, must have been in a peculiar manner weighty to her. Mr. Thaxter came in soon after I did, and at about 8 in the Evening, came home with me, and pass’d half an hour here.
      